Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 1 (timepiece component), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 10, it recites the limitation “in particular by deep reactive-ion etching (DRIE) and/or using a laser cutting technique” and because of “in particular” it is not clear if this limitation is required or if DRIE or using a laser cutting technique is merely exemplary.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bossart et al. (US 20150309474 A1, hereinafter “Bossart”) in view of Jeanneret et al. (CH 702431 A2, hereinafter “Jeanneret”) and Fussinger et al. (US 20180173165 A1, hereinafter “Fussinger”).
Regarding Claim 9, Bossart discloses a process for manufacturing a timepiece component, comprising: producing a part forming an unfinished timepiece component from a micromachinable material (par. 0035), performing smoothing of at least one portion of the surface of the part (par. 0051, par. 0057) and mechanically strengthening the part by forming, on said at least one portion of the surface of the part an oxide layer (par. 0057-0058).
Bossart does disclose performing smoothing by annealing treatment in a reduced atmosphere which is another way description for hydrogen smoothing (par. 0006) in addition to smoothing by oxidizing and deoxidizing (par. 0005) as prior art approaches to manufacturing smoothened, strengthened timepiece components.  Bossart however does not utilize hydrogen smoothing in its disclosed method, proposing an alternative to the prior art.  Additionally, Bossart does not disclose of at least one portion of the surface of the part or that the oxide layer specifically has a thickness larger than 1 micron.  
Jeanneret discloses producing a part forming an unfinished timepiece component from a micromachinable material and performing hydrogen smoothing of at least one portion of the surface (par. 0027) for the benefit it has in rounding off sharp edges in addition to smoothing rough surfaces produced by etching thereby giving it greater impact strength (par. 0010).
While Bossart appears to provide an alternative to the two prior art approaches introduced (par. 0005-0006), it nonetheless utilizes one of them as additional smoothing in its method (par. 0051, 0057) following its introduced etching fluid step.  Bossart states that hydrogen smoothing has an undesirable side effect of rounding edges (par. 0018), which may be true for some applications, but Jeanneret shows that in other timepiece component applications rounded edges are advantageous and strengthen the component (par. 0010). Just as Bossart utilizes one prior approach following its etching fluid smoothing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that hydrogen smoothing can also be added to the method for the very effect is has in rounding edges which is advantageous in certain timepiece component manufacturing applications.    
Modifying Bossart with Jeanneret does not disclose that the oxide layer has a thickness larger than 1 micron.  
Fussinger discloses the process of manufacturing a pivot arbor timepiece component including forming an oxide layer with a thickness between 2 micron and 50 microns (par. 0045).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that, in application, the method of manufacturing a timepiece component of Bossart in combination with Jeanneret should have an oxide layer with a thickness greater than 1 micron if the timepiece component to be manufactured is a pivot arbor provided the disclosure by Fussinger for the ideal range of such a layer.  


Regarding Claim 10, Bossart further discloses producing the part forming an unfinished timepiece component comprises micro-machining the part, in particular by deep reactive-ion etching (DRIE) and/or using a laser cutting technique (par. 0038).
Regarding Claim 11, Bossart further discloses that the smoothing of the at least one portion of the surface of the part comprises additional smoothing by oxidizing-deoxidizing (par. 0057).   
Additionally, oxidizing-deoxidizing smoothing takes place at higher temperatures following the etching fluid smoothing (par. 0057), and hydrogen smoothing does the like (par. 0006), and between the two steps a person of ordinary skill in the art would most likely conduct the oxidizing-deoxidizing smoothing prior to the hydrogen soothing so that the edges are rounded immediately prior to the final oxide layer is formed.  Further, there are only two options, with one smoothing being before or after the other, and therefore having the oxidizing-deoxidizing smoothing prior to the hydrogen soothing is certainly obvious to try for a person of ordinary skill in the art.  
Regarding Claim 12, Bossart further discloses that the process comprises a processing action for mechanically strengthening the part using an isotropic fluid etchant (par. 0059).  
Regarding Claim 13, Bossart further discloses that the smoothing of the at least one portion of the surface of the part comprises additional smoothing by oxidizing-deoxidizing (par. 0057).   
Additionally, oxidizing-deoxidizing smoothing takes place at higher temperatures following the etching fluid smoothing (par. 0057), and hydrogen smoothing does the like (par. 0006), and between the two steps a person of ordinary skill in the art would most likely conduct the oxidizing-deoxidizing smoothing prior to the hydrogen soothing so that the edges are rounded immediately prior to the final oxide layer is formed.  Further, there are only two options, with one smoothing being before or after the other, and therefore having the oxidizing-deoxidizing smoothing prior to the hydrogen soothing is certainly obvious to try for a person of ordinary skill in the art.  
Regarding Claim 14, Bossart further discloses that the process comprises a processing action for mechanically strengthening the part using an isotropic fluid etchant (par. 0059).  
Regarding Claim 15, Bossart further discloses that the process comprises a processing action for mechanically strengthening the part using an isotropic fluid etchant (par. 0059).  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rooij et al. (CH 703445 B1) discloses a micromechanical part annealed in a reducing atmosphere with hydrogen and neutral gas e.g. argon, at a temperature comprised between 800 degree Celsius and 1300 degree Celsius.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833